                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

DAVID C. LETNER,

                              Plaintiff,               :    Case No. 3:21-cv-140


                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

INTERNAL REVENUE SERVICE,,

                              Defendant.               :



                      REPORT AND RECOMMENDATIONS


       This case is before the Court for initial screening upon filing and has been referred to the

undersigned pursuant to General Order Day 13-01.

       Mr. Letner, who is incarcerated, seeks to recover money which he claims is due to him

under the CARES Act (Petition, ECF No. 1). Based on the decision he cites from California, he

may be entitled to payment under the Act.

       However, Letner purports to bring this action in habeas corpus, under 28 U.S.C. § 2241.

That is the statute which authorized federal judges to issue the writ of habeas corpus to determine

whether a person is lawfully held in custody. Letner is not seeking release from custody, nor

would he be entitled to release on the basis of non-payment of CARES Act stimulus money.

Instead, a claim for money from the United States Treasury must be brought in a civil action under

the Tucker Act or some other provision of civil law.


                                                1
       Moreover, Letner’s action is not properly brought in the Southern District of Ohio. His

filing shows that he is incarcerated at the Federal Correctional Institution at Elkton which is in

Columbiana County which is situated in the Northern District of Ohio. 28 U.S.C. § 115(a)(1). If

payment under the CARES Act is due to him, it should have been paid at his place of temporary

residence at Elkton FCI. It would appear, then, that the Northern District of Ohio is the proper

venue for Letner’s actions. 28 U.S.C. § 1391(b).

       It is accordingly respectfully recommended that the Petition herein be dismissed without

prejudice to refiling of a civil action for recovery of CARES Act stimulus money in the Northern

District of Ohio. If Letner decides to proceed in that way, he should obtain the forms needed to

proceed from the Clerk of the United states District Court for the Northern District of Ohio at

Youngstown. Because reasonable jurists would not disagree with this conclusion, it is also

recommended that Petitioner be denied a certificate of appealability and that the Court certify to

the Sixth Circuit that any appeal would be objectively frivolous and should not be permitted to

proceed in forma pauperis.

May 6, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                             NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal.



                                                2
